 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we shall clarify the noncertified unit by including thesecounter employees in the existing Unit .7[The Board clarified the existing contract unit represented by Laun-dry, Dry Cleaning and Dye House Workers' International Union,.Local No. 52, by specifically including in the description of the unit, allcounter employees employed by New Fashion Cleaners, Inc., at its dry-cleaning departments located in the stores of White Front Stores, Inc.,at the following addresses: 21250 Hawthorne Boulevard, Torrance;499 Orange Show Road, San Bernardino; 7674 South Central Avenueand 5433 West Jefferson Avenue, Los Angeles; 16040 Sherman Way,Van Nuys, 21300 Roscoe Boulevard, Canoga Park; 1151 North AzusaAvenue, Covina; and 8725 Laurel Canyon Boulevard, Pacoima, alllocated in Southern California.]MEMBERJENKINS,dissenting :The contention of the Employer-Petitioner and Union-Petitionerthat the employees working in the leased cleaning concessions at theWhite Front stores are an accretion to the existing unit under theirpresent contract is not, in my view, sufficient to overcome the funda-mental, and I believe the controlling fact, that White Front and NewFashion are joint employers of the employees involved.Therefore,for the reasons set forth in the dissent inEsgro Anaheim, Inc.,150,NLRB 401, I would dismiss the motion for clarification.a SeeBrotherhood of Locomotive Firemen and Enginemen,145 NLRB 1521The RetailClerkscontendsthat the Board should deny the motion for clarification because the con-tract between New Fashion and Local 52 contained an illegal union-security clause andother illegal clauses, which would prevent the contract from being a bar to an election.Prior to the hearing, the contract was amended so as to cure any existing illegalities.As the unlawful clauses were eliminated by a properly executed amendment to the con-tract, and as the issue before us is not one of contract bar but rather of defining theboundaries of the unit,we find no merit to this contention.Specialty Paper Mills,Inc.andUnited Papermakers and Paper-workers, AFL-CIO, C.L.C.Case No. 21-CA-5703.April 30,1965DECISION AND ORDEROn January 6,1965, Trial Examiner IrvingRogosin issuedhis Deci-sionin the above-entitled proceeding, finding that the Respondent hadnot engagedin unfairlabor practices as alleged in the complaint, andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theCharging Party filed exceptions to the Trial Examiner's Decision anda supporting brief.The Respondent filed a brief in support of the,TrialExaminer'sDecision.152 NLRB No. 22. SPECIALTY PAPER MILLS, INC.289Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the Trial Examiner's findings,' con-clusions,2 and recommendations.We cannot agree with our dissenting colleague that questions duringa credit interview, a remark expressing chagrin, or that questions notcredited by the Trial Examiner about whether an individual hadsigned a union card, warrant additional findings of Section 8(a) (1).Employee De La Luz himself quoted Gabriel (Company president)as saying:I want to know how you stand with the company soI can fill outyour credit reference,and he asked me some questions about mywages, how many hours I worked a week, and how long I had beenwith the Company. [Emphasis supplied.]The further question of whether De La Luz would "go all the waywith the company" can only reasonably be construed as part of thecredit interview in light of De La Luz' admission, as he had stated in hisaffidavit to the Regional Office, that during this interview Gabriel didnot mention the union election or ask him how he was going to vote.Nor can we concur in the view that after learning that employeeMartinez was a union adherent foreman Caratenuto's spontaneouscomment "after I went to bat for you" constitutes without more a vio-lation of Section 8(a) (1).Finally our colleague would reverse theTrial Examiner's credibility findings because they were allegedly notbased on demeanor, and find that employee Soto was asked whether hesigned a card, and that such conduct constituted an additional violation,of Section 8(a) (1), despite the fact that early in his decision the TrialExaminer noted his findings were based upon "his observations of thewitnesses."'The Charging Party contends that the Trial Examiner improperly discredited thetestimony of all of its and the General Counsel's witnesses.It is the Board's establishedpolicy not to overrule a Trial Examiner's resolutions as to credibility unless the clearpreponderance of all the relevant evidence convinces us that they are incorrectSucha conclusion is not warranted here.Standard Dry Wall Products, Inc.,91 NLRB 544,545, enfd 188 F. 2d 362 (C.A 3)Nor can total rejection of an opposed view of itselfimpugn the integrity or competence of a trierof fact.N.L.R.B. v. PittsburghS.S.Company,337 U.S. 656, 659a Inasmuch as Soto's testimony regarding statements allegedly made by Gabriel wasdiscredited,we find it unnecessary to pass upon the Trial Examiner's evaluation of theinterrogation if it occurred.789-730-66-vol. 152-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDFor the reasons previously noted, we find no reason for disturbingthe Trial Examiner's findings in the above matters or any compellingor logical reasonfor reversing his credibility findings.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed.MEMBER BROWN,dissenting:Contrary to my colleagues, I would reverse the Trial Examiner andfind that the Respondent violated Section 8(a) (1) of the Act by inci-dents set forth by the Trial Examiner. Thus, I would rely on his con-clusions that in early December 1963, President Gabriel, in connectionwith a credit inquiry concerning De La Luz, asked the said employeehow he "stood with the company" and whether he would "go all theway with the company," and that in November 1963, supervisor Cara-tenuto, upon learning that employee Martinez was a union adherent,told Martinez that he was surprised that the said employee was amongthose who would vote for the Union "After I went to bat for you." Ido not agree that Gabriel's questions to De La Luz cannot be inter-preted as a reference to the union campaign, and I would so interpretthem, nor that Caratenuto's comments do not constitute interference,restraint, or coercion unless accompanied by a threat of detriment orpromise of benefit.In addition, the Trial Examiner's rejection of Soto's uncontradictedtestimony as unconvincing is unwarranted : he relied neither ondemeanor nor any other basis to support his conclusion, and I can findnone in the record. Soto's testimony was direct, forthright, and une-quivocal.The Respondent's purpose, as admitted by Soto and foundby the Trial Examiner, does not negate Soto's assertions that he wasasked whether he had signed a union card. Under these circumstances,the Trial Examiner's credibility resolution is not entitled to the weightcustomarily accorded such rulings .3Therefore, I would also find thatPresident Gabriel unlawfully interrogated Soto about whether he hadheard from the Union recently and whether he had signed a union cardand thereby further violated Section 8 (a) (1) of the Act .43Bonnaz Embroideries Tucking and Pleating,etc.,Local66, 134 NLRB 879, 882.11 am constrained to note that the Trial Examiner apparently failed to consider thedifficulty of the General Counsel'switnesses in expressing themselves fluently and incomprehending the English languageSince this may have caused their testimony toappear confused in some instances when contrasted with the facile testimony of the Re-spondent's witnesses,consideration of this factor would seem appropriate SPECIALTY PAPER MILLS, INC.DECISION OF TRIAL EXAMINER291STATEMENT OF THE CASEThis proceeding under the National Labor Relations Act, as amended (29 U.S C.151, et seq.,61 Stat. 136), herein called the Act, is based upon a complaint issuedFebruary 14, 1964, alleging that Specialty Paper Mills, Inc., herein called Respond-ent, or the Company, as the context may require, has engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act.'Specifically the complaint alleges that, on various dates between September 1 andDecember 10, 1963, Respondent, by its supervisors, President John A. Gabriel, PlantSuperintendent James Marcalus, Tour Boss Andrew Caratenuto and Tour Boss RobertHooten, interfered with, restrained, and coerced Respondent's employees in the exer-cise of rights guaranteed in Section 7 of the Act, by interrogating employees regard-ing their union sympathies, and threatening them with reprisals, including dischargeand loss of benefits, as well as with the closing of the plant, in the event the Unionwas designated as the collective-bargaining representative of said employees.Respondent's answer admits the jurisdictional allegations of the complaint, as wellas the status of the persons named in the complaint as supervisors within the meaningof the Act, but otherwise denies the remaining allegations of the complaint.Motionof the General Counsel at the close of the hearing to conform the pleadings to theproof with respect to names, dates, and other formal matters not affecting the sub-stantive issues was granted without objection.Hearing was held before Trial Examiner Irving Rogosin at Los Angeles, Cali-fornia, on May 11 and 12, 1964. All parties were represented by counsel or a unionrepresentative,were afforded full opportunity to be heard, to examine and cross-examine witnesses, to present oral and documentary evidence relevant and materialto the issues, to argue orally, and file briefs.All parties declined to argue orally but,pursuant to an extension duly granted, the General Counsel and Respondent filedbriefs on June 30, 1964.The briefs have been fully and carefully considered.Upon the entire record in the case, including a view of the plant,3 and my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTSpecialty Paper Mills, Inc., a corporation duly organized under the laws of theState of California, with its plant at Santa Fe Springs, California, a subsidiary ofGabriel Container Corporation, a corporation located within the State of California,isengaged in the manufacture of paperboard. In the conduct of its business,Respondent manufactures and sells goods valued in excess of $50,000 annually tofirms, including Gabriel Container Corporation, which purchase and receive goodsvalued in excess of $50,000 annually directly from points outside the State of Cali-iThe original charge, filed December 16, 1963, was duly served on Respondent onDecember 17, 1963.2 At the close of the General Counsel's case, Respondent's unopposed motion to strikecertain allegations of the complaint, charging Supervisor Hooten with threatening em-ployees with loss of benefits; Plant Superintendent Marcalus or Supervisor Hooten, withthreats to close the plant and to discharge employees, was granted for lack of evidence.3Upon motion of Respondent, and over the objection of the General Counsel, a viewof the plant was taken by me, accompanied by representatives of all parties, prior to theclose of the hearing.Although the view consisted of a general inspection of the plantpremises, the principal purpose of the view was to determine whether certain conversa-tions alleged to have occurred at various places in the plant while the machinery was inoperation, could actually have taken place, as witnesses testifiedSince the level of noisegeneratedby operation of the machinery varied from place to place within the plant,and as the record does not always disclose the exact place where particular conversationstook place, and whether a particular machine was actually in operation during the con-versation, the results were inconclusive in establishing the fact. I am satisfied, how-ever, that while normal conversation may have been difficult over an extended period whileall the machinery was in operation, this did not preclude brief exchanges such as thoserelated hereinafter.It is undisputed that no difficulty was experienced in engaging inconversation In or near the office while the machinery was in operation. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfornia.Respondent admits, and I find, upon the basis of the foregoing and upon theentire record,that, at all times material herein,Respondent has been engaged in;commerce within the meaning of Section 2(6) and(7) of the Act 4II.THE LABORORGANIZATION INVOLVEDUnited Papermakers and Paperworkers,AFL-CIO, C L C., herein called the Union,is, and at all times mentionedherein hasbeen, a labor organization within the mean-ing of Section 2(5) of the Act.5III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.BackgroundOn August 8, 1962, the Union filed a representation petition(Case No. 21-RC-7889)for an election among Respondent's production and maintenance employees.Pursuant to this petition,an election was held on September 19, 1962, as a resultof which 21 of a total of 22 eligible voters, cast ballots against,and 1 in favor of theUnion.Soon after the year expired,on October 29, 1963, the Union filed anotherpetition for representation(Case No. 21-RC-8674),and on December 10, 1963, anelection was held among employees in the same unit.Again the Union failed toreceive a majority, 12 of the 20 eligible voters,casting ballots against 8, in favor ofthe Union.On December 16, 1963, concurrently with the filing of the charge inthe instant proceeding,the Union filed timely objections to the election.On Febru-ary 19,1964, 5 days after the issuance of the complaint,the Regional Director issuedhis report on objections,overruling certain objections,and reserving ruling on others,upon which the complaint is based, until disposition of this proceeding.62.The factsOn or aboutSeptember28, 1963,7Plant SuperintendentMarcalus notified RudolfoSoto, a backtender,to report to PresidentGabriel's office.There, in thepresence ofMarcalus,Gabriel asked Soto whetherhe intendedto quit.According to Soto,Gilbert Martinez,a close friend of his,had quit 2 days before, and Supervisor Hootenhad told one of the forementhatSoto intended to quit aswellSoto told Gabrielthathe had no intention of quitting,and that if he decided to do so,he would giveGabriel notice.During the interview,Gabriel asked Soto if he had heardanythingfromtheUnion.Soto saidthat he had not heard from the Unionin 2 weeks.Gabriel then asked him if he hadsigned a unioncard.Soto admitted that he had.Gabriel toldhim that it made no differencethathe had signed a card-thathe couldstill change his mind.Although Gabrielwas not questionedaboutthis incident,and the remarks whichSoto attributed to him stand uncontradicted,Soto's testimony in this regard wasunconvincing.It is evident,as Soto himselftestified, that Gabriel's purposein ques-tioning Soto was to ascertainwhether, in view of hisfriendshipwithMartinez, whohad quit,Sotomight also be considering quitting,and Respondentmight finditneces-saryto obtain an additionalreplacement.In any case, the mere interrogation, if itactually occurred,unaccompaniedby promise of benefit or threat of reprisal,in the-absence of a showingof hostility toward or opposition to the Union, is insufficientto support a finding of unlawful interrogation.Late in Septemberor early October, prior to the filing of the representation peti-tion, Supervisor Caratenuto engaged JesusDe LaLuz, a beaterman, in a conversation4The findingswith respectto the status of Respondent as a subsidiaryof Gabriel Con-tainer Corporation are basedupon the testimonyof Respondent'spresidentand generalmanager,John A. Gabriel.iThe Initials"CL C." designatethe labor organization known asthe Canadian LaborCouncil ofthe Dominion of Canada,with which the Union is affiliated6 The transcript of proceedingsincorrectlystatesthe date ofthe filingof objections asFebruary19, 1964.This is the date the RegionalDirectorissued his report on objections.The recordis hereby correctedaccordingly4Unless otherwise stated,all dates hereinafter are in 1963 SPECIALTY PAPER MILLS, INC.293in the beater room.8Caratenuto told him that the Company could not afford tohave a union in the plant, and that if the Unioncame in,the employees would beobliged to pay for their uniforms and clean them at their own expense.9De La Luzalso testified that, approixmately 2 weeks after the representationpetitionwas filed,he had a second conversation with Caratenuto. In this conversation, Caratenutorepeated what he had told De La Luz in the previous conversation. Caratenuto toldDe La Luz to join him in the office, and he did so after completing the job on whichhe was working. There, Caratenuto told him that the Company had a list of employ-ees who wereassistingthe Union, and that if the Union won the election, it wouldbe required to furnish the Company with a list of union members, and that Gabrielwould "pick [them] off one by one."Caratenuto's version of this encounter casts the matter in a different light. In thefirst place, according to him, he had only one conversation with De La Luz, in thelatter part of August.Caratenuto testified that he had just come "ontour" and, inmaking his rounds, went up to the beater room.After a casual greeting, he remarkedto Jesus, "By the way, I see the union is getting active again."De La Luz agreed,"This time we are going to do something or other." Caratenuto, who was sufferingfrom an attack of laryngitis, told De La Luz that he did not wish to strain his voiceto be heard over thenoise, andinvited De La Luz to meet him in the officein about.a half hour, after he had completed his rounds.De La Luz went to the office, where he found Caratenuto. Asked what he wantedto say, De La Luz repeated what he had said about the Union winningthe electionthis time.Caratenuto told him that it did not matter to him whether the Union wonor not, because he, Caratenuto, would "still have to put in [his] eight hours."Duringthe discussion which ensued, De La Luz argued that the Union would obtainincreasedbenefits for the employees, including a 40-cent an hour increase which the unionorganizerhad promised them.Caratenutocounteredthat theorganizer could notpossibly have made any such promise because as a union member and former shopsteward back East, he knew this could not be so.When De La Luz maintained thatthe employees were being underpaid by 20 to 40 cents an hour, Caratenuto made acomparison of wage scales and benefits paid at the paper mill where he had workedin the East, with those paid by the Respondent, demonstrating that Respondent'swage rates and benefits were more favorable. In this regard, Caratenuto pointed outthat, in addition to insurance, hospitalization and vacation plans, and other fringebenefits, the Company was furnishing the men with uniforms and laundry, in contrastto other papermills where he and other employees in the plant had worked. Cara-tenuto deniedtellingDe La Luz that if the Union won the election, the Companywould no longer supply them with uniforms and pay for their cleaning.10Although De La Luz did not specifically charge Caratenuto with having said thatthe Company would shut the plant if the Union won the election, Caratenuto deniedmaking any such statement.He testified that what he told De La Luz was that, inthe eventthe Union won the election, it would be obliged to negotiate withPresident'Gabriel, and that ifnegotiationsbroke down,employeeswould have the choice of6The beater room is not actually a separate room but an elevated platform reachedby a stairway at one end of the plant. The plant comprises a single, one-story building,300 feet by 80 feet, in which the entire manufacturing process is conducted in a con-tinuous operation,from the time wastepaper is loaded into the beater until the finishedproduct emerges in the form of rolls of corrugated paper or liner board weighing from1,800 to 3,000 pounds each.Approximately 60 percent of the floor space in the build-ing is occupied by machinery and a boilerroom ; the remainder being used for storagespace and an office.There are no partitions separating the areas in which the variousoperations are performed.G The uniform consisted of a blue "khaki"shirt and pants,which the Company hadprovided and laundered at its own expense.10On the subject of uniforms, Caratenuto testified that in June or July Superintendent1lfarcalus had issued an order directing the employees to wear their uniforms in theplant because the Company was being required to pay for laundering uniforms. In dis-cussing this with employees, Caratenuto told them that if they did not wear their uni-forms, their names would be removed from the laundry list. Incidently, there is noevidence that Respondent, subsequent to the discussion between Caratenuto and De LaLuz, altered its policy with regard to supplying and laundering uniforms, or that itrequired the employees to provide and launder uniforms at their expense. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinuing to work or going on strike.He further denied telling De La Luz that theCompany had a list of union adherents or that, in the event the Union won the elec-tion, it would be required to furnish the Company with a list of union members, andthat the Company would then be able to eliminate them one at a time.Although Caratenuto first testified that he had had only one conversation withDe La Luz, which took place in August, he later testified that he had another con-versation with him several days before a company meeting held at the plant on theSunday before the scheduled election.This conversation, according to Caratenuto,occurred in the beater room in the early morning hours on the graveyard shift, about2 or 3 o'clock.Caratenuto asked De La Luz whether he planned to attend the com-pany meeting.De La Luz replied that he was "working graveyard" and that he didnot know whether he would attend. Caratenuto told De La Luz that since he wouldbe paid for the time, he was foolish not to attend the meeting, and urged him to goso that he could hear Gabriel speak, adding, "The only thing he's going to ask youis for a vote of confidence, that's all."Caratenuto denied making any of the remarksin this conversation, which took place entirely in the beater room, and lasted onlyseveral minutes, which De La Luz had attributed to him in the second conversation.It is evident from the testimony of both witnesses that there were, in fact, twoconversationsBoth witnesses agree that one of these conversations took placeentirely in the beaterroom, andthat the conversation, whichbegan inthe beaterroom, was resumed in the office. Since the only remarks which De La Luz ascribedto Caratenuto in the conversation in the beater room dealt with the matter of uni-forms, a subject which, according to De La Luz, was also discussed in the office, itisnot unlikely that De La Luz confused the first conversation in the beater room,inwhich he claimed the subject of uniforms was discussed, with the later conversa-tion which Caratenuto testified took place in the beater room shortly before the elec-tion, andwhich De La Luz did not deny. It is also probable that Caratenuto wasmistakenwhen he fixed the date of his conversation with De La Luz in the office asthe latter part of August rather than late in September or early in OctoberTheessentialfact is that both witnesses agree that the crucial conversation which beganin the beater room and wascontinuedin the office downstairs occurred several monthsbefore theelection.It is obvious that during this conversation, the menengaged inan argument overthe pros and cons of unionization at the plant, and that they engaged in a spiritedexchange of views.De La Luz did not testify on direct examination as to that partof the conversation in which the economicissues werediscussedItwas not untilhe was questionedabout it on cross-examination, that he admitted that Caratenutohad produced "an old union scale," and made some computations relating to wagescales and fringebenefits in the East in comparison with those at the plant. It wasin this connectionthat Caratenuto pointed out that Respondent had been furnishingthe employees with uniforms and laundering at no cost to them, in contrast to thepractice in papermillsin the East. It does notseem reasonableto believe that ifCaratenuto were bent on threatening the employees with reprisals in the event theUnion wonthe election,he would have resorted to the issue of the uniforms as thevehicle forretaliation.Ratherdoesitappear that Caratenutomentionedthe sub-ject of uniforms as one of the benefits enjoyed by employees at the plant, not receivedby employees in other papermills.I conclude and find that the conversation between Caratenuto and De La Luz,which tookplace atthe plant office, involved nothing more than a free exchange ofviews, argument,and opinionabout the comparative conditions prevailing in plantsoperatingunder union contracts with those at Respondent's plantI further findthat Caratenuto did not, in that or any other conversation with De La Luz, threatenthat the Company would require the employees to purchase their own uniforms andpay for their cleaning; would shut down the plant;or eliminatethe union adherents"one at a time,"if the Union won the election.The fact, as has been found, thatCaratenutoinitiatedthe conversation in the beater room, which culminated in thecompany office, by commenting to De La Luz that it appeared that the Union wasbecoming active again,isnot a sufficientpredicate upon which to base a finding thatCaratenuto had threatened this or any other employee with reprisals because of theirunionactivity.Early in December, beforethe election,Gabriel received a credit inquiry aboutDe La Luz. He sent for De La Luz and, in the presenceof Plant SuperintendentMarcalus, with the creditquestionnairein front of him, said, "I want to know howyou stand with the companyso I canfill out your credit reference "Gabriel thenproceeded to question De La Luz about his wage rate, the number of hours a weekhe worked, the amount of overtime,and similarmatters. SPECIALTYPAPER MILLS, INC.295During the conversation, De La Luz testified, Gabriel referred to a "bulletin"which had been posted, and remarked, "Every time something like this comes up,it costs us $3,000 for lawyers' fees alone." 11Gabriel testified that Marcalus had turned over to him a questionnaire he hadreceived relating to an application for credit by De La Luz in connection with thepurchase of a home.Gabriel sent for De La Luz, and asked him whether he was"getting a fair shake" in the purchase of the house, and whether he realized theextent of the obligation he was undertaking.To complete the questionnaire, Gabrielasked him about his earnings, the amount he was required to earn to qualify himas a purchaser, and similar questionsWhen the information was completed, Gabrieltold him that it appeared he could qualify for the loan.Gabriel admitted that he asked De La Luz, in effect, "how he stood with thecompany," but testified that the remark was made in a different context.AccordingtoGabriel, his remark was directed to "how [De La Luz] was progressing in hiswork and how he stood with the company in that respect." In this connection, DeLa Luz himself quoted Gabriel as saying, "I want to know how you stand with thecompany so I can fill out your credit reference, and he asked me some questionsabout my wages, how many hours I worked a week, and how long I had been withthe company."De La Luz later testified, "He asked me if I was willing to go allthe way with the company, and I said I would." Gabnel denied this remark, explain-ing that he asked De La Luz whether he intended to stay with the Company in viewof rumors circulating in the plant about employees leaving.It is not clear whether this testimony was offered in an attempt to establish thatGabriel resorted to this strategem to discover whether he could rely on De LaLuz' allegiance to the Company, or that Gabriel was intimating to De La Luz thatif he expected a favorable credit reference, he would be well-advised to align him-self with the Company in the forthcoming election.De La Laz admitted, as he hadstated in his affidavit to the Regional Office, that during this interview, Gabriel didnot mention the election or ask him how he intended to vote.Nor is there anymention in his affidavit that he told Gabriel, in response to his query, that "he waswilling to go all the way with the company."I am unable to conclude upon the state of the evidence that Gabriel's remark asto how De La Luz "stood with the company," and the query as to whether De La Luzwould "go all the way with the company," were intended, and could reasonably havebeen construed, as an attempt to ascertain De La Luz' voting intentions, or to suggestthat a favorable credit reference would depend upon how he voted in the comingelectionWith regard to the remark about the legal expense the Company was obliged toincur each time the Union embarked on an organizational campaign, Gabriel cate-gorically denied this statement, adding that he never discussed the subject of hisattorneys or their fees with rank-and-file employeesTo the contrary, Gabriel tes-tified that rumors had been circulated among the employees by the union represen-tative that Respondent had retained the "best attorneys in town and that their feeswould amount to between $3,000 and $4,000 "This testimony, which was notrefuted, suggests that De La Luz more probably acquired this report from thatsource, and attributed the statement, mistakenly or otherwise, to Gabriel. It seemsaltogether improbable that Gabriel would have made such a remark, completelyout of context with the subject at hand, namely, De La Luz' credit application. Inview of Gabriel's denial, corroborated by Marcalus,12 I conclude that Gabriel didnot make the statement concerning legal fees attributed to him by De La Luz.Moreover, such a remark would, in any event, be protected as a non-coercive state-ment of opinion, hence, not constituting interference, restraint, or coercion.GilbertMartinez was first hired by Respondent about September 26, 1962, andcontinued working as a fourth hand until September 28, 1963, when he quit volun-tarily.He was rehired on about October 20, 1963The night before he reportedfor work, he had a conversation in the office with Gabriel in the presence of Cara-tenuto.According to Martinez, Gabriel asked him if any union representativeshad approached him, and whether he had signed a union card.Martinez replied in"There was no further explanation as to the nature of the bulletin. It is probablethat the so-called bulletin was, in fact, the notice to employees of the coming election121 am not unmindfulthat Marcalus, who was present during this interview, testifiedthat he had norecollection of Gabriel having made the remarks imputed to him by De LaLuz, rather than denying that the remarks were made. It is apparent, however, thatthis was merely his idiomatic way of making a denial, rather than a means of equivoca-tion or evasion. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDthe negative.Gabriel told Caratenuto that he had no objection to rehiring Mar-tinez if it was agreeable with Marcalus.13Both Gabriel and Caratenuto denied thatGabriel had questioned Martinez as to whether he had been approached by a unionrepresentative or had signed a union card.Some 3 weeks later, Martinez had a conversation in the office, with CaratenutoMartinez testified that he asked Caratenuto his opinion of the Union.Caratenutoventured that the Union "had its good points and ... its bad points."The mencontinued talking and, according to Martinez, Caratenuto told him that if the Unionever became the bargaining agent of the employees, Gabriel would "probably shutthe plant down."Martinez further testified that several nights later he had another conversationwith Caratenuto in the office.Caratenuto told Martinez that he had learned thathe had signed a union card, and that Gabriel was disappointed in him because hehad given him his job back.Caratenuto asked Martinez who had given him thecard to sign, and he told him that it was Bobby Carrascoz.Martinez voluntarilyquit his job on February 13, 1964.Caratenuto testified that he had only one conversation with Martinez, some 3 weeksafter he was rehired.According to Caratenuto, Martinez visited with him in theoffice in the early morning hours.Martinez began, "We got Mr. Gabriel beat thistime."Asked what he meant, Martinez continued, "We have enough votes this timeto swing the election."Caratenuto asked him how he could be sure, and Martinezbegan "rattling off names," including his own.Caratenuto repeated, "Including you?"Martinez replied "Yes.Why9" Caratenuto told him that he was surprised, "After Iwent to bat for you."Martinez volunteered that Carrascoz had been distributingcards, and he signed one.With that, Caratenuto terminated the conversation because,he testified, he had been instructed by Respondent's counsel not to engage in discus-sions with employees about the Union.Caratenuto denied that he had told Martinezthat Gabriel would close the plant in the event the Union won the election, and testi-fied that he made no notes or lists of employees whose names Martinez had given him,and that he never relayed such information to Gabriel.Martinez further testified that several nights later he had another conversationwith Caratenuto about the Union, and that the discussion began with an exchange ofview, about the Union.As the discussion proceeded, Martinez boasted that theemployees had Gabriel "beat this time,"-that the Union had acquired enoughstrength to win the election.Martinez did not deny that he "rattled off" the namesof employees, including his own, who were in favor of the Union. It is not improb-able that, in his eagerness to convince Caratenuto that the Union would win theelection,Martinez did, in fact, name the employees favoring the Union. It is there-fore, difficult to understand why Caratenuto, in an alleged conversation several nightslater, according to Martinez, should have repeated what he already knew, that Mar-tinez had signed a union card, and that Gabriel was disappointed in him because hehad given him back his job. This suggests, as Caratenuto testified, that there was, infact, only one conversation, and that Caratenuto's testimony more nearly reflects thediscussion which took place. It should be noted that Martinez testified that the firstconversation consisted only of a discussion of the advantages and disadvantages of aunion.He admitted that no mention was made in that conversation of shuttingdown the plant. In a second conversation, 2 days later, according to Martinez, allCaratenuto said was that if the Union won the election, "Gabriel would probablyshut the plant down." It would appear, therefore, according to Martinez, that therewas either still another conversation, or that the substance of the conversation aboutwhich Caratenuto testified was included in the same conversation.Martinez' testi-mony, especially that portion relating to the number of conversations, is rambling,diffuse, and impossible to resolve.Caratenuto's testimony, on the other hand, wasdirect, lucid, and convincing. It gave every indication of plausibility and verisimili-tude, and his version of the conversation, including his testimony that there was onlyone conversation, is credited.Although he admitted, with commendable candor,that he was surprised when Martinez volunteered that he was a union adherent, afterCaratenuto had "gone to bat" for him, this is not a sufficient basis for concludingthat Caratenuto had threatened Martinez with the closing of the plant in the event theUnion won the election.Nor, is Caratenuto's expression of chagrin at discoveringthatMartinez was a union adherent, unaccompanied by any threat of coercion orpromise of benefit, sufficient to justify a finding of interference, restraint, or coercion.In view of the general unreliability of Martinez' testimony, I am also unable tocredit his testimony that before rehiring Martinez, Gabriel questioned him, in theIsMartinez had quit without notice on September 28, and this could explain the reasonGabriel wanted Marcalus to approve the rehiring of Martinez. SPECIALTY PAPER MILLS, INC.297presenceofMarcalus, about whether he had been approached by theunion repre-sentatives,and whether he hadsigned a unioncard.The testimonyregarding thisinterrogation impressed me as having been contrived as an afterthought to lay afoundation for Martinez' testimony that Respondent subsequently threatened to shutdown the plant.Some 3 or 4 weeks before the election, according to Richard Padilla, a backtender,Caratenuto, told Padilla, in the presence of Martinez, that if the Union won theelection, Gabriel would close the plant and "guys that wanted to work would work."Questioned on cross-examination as to how employees could workif the plant wereshut down, Padilla, after first denying it, admitted that the remark was made in con-nection with a discussion about what would happen in the event of a strike. Padillafinally recalled that this discussion occurred while a strike, accompanied by picketing,was in progressat a plant in the vicinity.Padilla admitted that Caratenuto made theremarkin responseto a question by him or Martinez "about the union." Padillatestified that when he asked Caratenuto how it would be possible for the men whowanted to work to do so if the plant were shut down, Caratenuto told him that "itcan be rearranged somehow." Padilla was puzzled as to "how [they would] be ableto run themachineswith a few men," and testified that he did not understand whatCaratenuto meant by the remark that it could be "rearranged."Elsewhere, Padillaquoted Caratenuto to the effect that if the Union won the election, and called astrike, the plant would be shut down, and those employees who wanted to do workwould do so, and those who were unwilling, would be "on strike."Caratenuto testified that employees frequently sought hisopinion on union mattersbecause itwas well known among them that he had beena longtimemember of aunion anda shop steward at a plant in the East. On this occasion, Padilla approachedCaratenuto and, remarking about his familiarity with those matters, asked him whatwould happen if the Union won the election. Caratenuto told him that the Unionwould be obliged to negotiate with the Company, and if negotiations broke down, theemployees would have to consider whether to continue working orgo on strike.He deniedtellingPadilla that the Company would shut down if the Union won theelection.Conceivably, Padilla may have interpreted Caratenuto's remark tomean that inthe event of a strike, the Company would continue to operate with its supervisory staffor with nonstriking employees, or both, (a possible inference from the remarkPadilla attributed to Caratenuto, that the Company would somehowrearrange pro-duction).But such an inference would be directly contrary to what Padilla testifiedCaratenuto told him-namely, that the Company would close the plant but permitemployees desirous of working to do so. Padilla's testimony in this regardappearsto be a clumsy effort to substantiate De La Luz' testimony to the same general effectthat Caratenuto had stated that in the event the Union won the election, the Companywould shut down the plant. In light of Padilla's own version of Caratenuto's remark,I view Caratenuto's testimonyasmoreplausible, and find that it more accuratelyreflects thestatementsmade by him. As such, the statements amountedto no morethan an expression of views, argument, and opinion, protected as free speech.About 10 a in., December 10, the morning of the election, Padilla, who had beenworking on the graveyard shift, was summoned to Gabriel's office, where he foundGabriel and Emory Rogers, a machine tender, whom Gabriel had asked to bepresentas a witness.14Gabriel questioned Padilla about a report which had reached himthrough Caratenuto that Padilla had been overheard threatening employee Gary Dahlto convince him to vote for the Union in the election. Padilla denied that he hadthreatened Dahl, explaining that they had merely been discussing the Union.Withthat, according to Padilla, Gabriel "changed the subject" and, after remindingPadillathat the Company had hired him in spite of the fact that he had been on parole, askedPadilla what he thought about the Union, and how he intended to vote in the election.Padilla told him, ineffect,that that was his own affair. Padilla testified that aftersomefurther discussion about his parole, Gabriel returned to the subject of the Union,and asked him if he hadsigned a unioncard.Padilla made the sameresponse hehad made before.According to Gabriel, when he arrived at the plant shortly after midnight, the nightbefore the election, Caratenuto reported to him that earlier that evening Padilla hadthreatened Dahl.When Gabriel asked for details, Caratenuto suggested that hetelephone Supervisor Hooten, who was more familiar with the episode.Gabrielreached Hooten at home, and learned that he had overheard Padilla say to Dahl, insubstance,"You son of a bitch, you better vote for theunion or else."14Rogers did not testify. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Gabriel sent for Padilla and questioned him about the incident,Padillaadmitted that he had been discussing the Union with Dahl but denied threateninghim.Under further questioning, Padilla admitted that he had asked Dahl whetherhe intended to vote for the Union.Gabriel asked Padilla whether he had made theremark which Hooten had attributed to him, and whether he had not "point[ed] hisfinger at [Dahl's] stomach" while doing so. Padilla, according to Gabriel, admittedthat he "might have done that" but that he did not "mean anything by it."Gabrielreminded Padilla emphatically that he knew that he was not to discuss unions "oranything else" during working time.Padilla acknowledged that he had probablymade a mistake and promised that it would not happen again.Gabrielagreed that the subject of Padilla's parole was discussed during this inci-dent, testifying that he believed that Padilla had mentioned that he was on parole,had expressed gratitude for his job, and stated his regret about the Dahl incident.Gabriel denied, however, that he had questioned him about the Union, whether he hadsigned a union card, or whether he intended to vote for the Union.According toGabriel, Padilla himself volunteered that he intended to vote "for the company."Although at first blush it would seem improbable that Padilla would have volun-teered that he intended to vote for the Company, upon reflection this does not seemso farfetched.There is no doubt that Padilla had been summoned to Gabriel's officein connection with his alleged threat to Dahl.The subject of Padilla's parole wasdiscussed,and mention was made of the fact that the Company had hired him despitehis parole and after he had encountered great difficulty in obtaining employment.Padilla had been accused of threatening an employee in an effort to persuade him tovote for the Union. It is not unreasonable to assume that whether he had been justlyor unjustly accused he must have realized that his job was in jeopardy.He needed noreminder of what his prospects would be for other employment.Under these circum-stances, it does not seem remarkable that Padilla, who appeared to exhibit a certainbravado while on the witness stand,with fellow employees among the spectators, wasprobably much more subdued in his confrontation with his employer. Thus, it wouldnot be surprising if he sought to regain his employer's favor by affirming his allegiance,while later saving face with his fellow unionists by testifying that, despite his employ-er's interrogation about his union sympathies,he refused to make any disclosure.While the foregoing is obviously based on a hypothesis,it affords a rationale forGabriel's testimony that Padilla volunteered that he was voting for the Company, incontrast to Padilla's testimony that when questioned about his union sympathies andvoting intentions by his employer he summarily rebuffed him.In any case,I conclude that the preponderance of the credible evidence does notestablish that Gabriel interrogated Padilla on the occasion in question regarding hisviews about the Union,whether he had signed a union card,and as to how heintended to vote in the election.15Raymond Murphy,a backtender,testified that about a week after the election, hehad a conversation with Caratenuto in the office at the plant.16Caratenuto ques-tioned Murphy about whether he was content with his job, and whether he would liketo continue working there, and then asked him if he would like to see the Union comeinto the plant.Murphy said that he did not know. Caratenuto asked Murphywhether he was worried about anything.Murphy told him that he was not. Cara-tenuto then told him that he would receive a raise of a nickel,then a dime, and latermore.Then,according to Murphy,Caratenuto asked him if he knew what wouldhappen to the men if the Union came into the plant.Murphy said that he did not.Caratenuto told him that the Company would "fire [sic] one by one."Caratenuto, however, testified that Murphy came to him early in March 1964 toask whether he had not become eligible for a raise.Caratenuto told him that he wasentitled to a raise of a nickel the first 30 days after moving into a new job, another15 Since we are concerned only with Gabriel's alleged interrogation of Padilla regardinghis union activities,it is unnecessary to resolve the collateral issue of whether Padillahad actually threatened Dahl to coerce him into voting for the Union.It may be noted,however, that Dahl denied that Padilla has threatened him, testifying,in effect, thatthey merely engaged in an exchange of views about the Union. Padilla was not dis-ciplined, except for the reprimand, and his employment status was not adversely affectedIt is not alleged,nor is it found,that,by Gabriel's reference to Padilla's status as aparolee,or the reminder that it had afforded him employment while he was on parole,Respondent,by innuendo or otherwise,threatened to jeopardize his employment in theevent he voted for the Union in the election19This would place the date of the conversation as about December 17.Under cross-examination,Murphy testified the conversation occurred 1 or 2 months after the elec-tion,later changing the date to 1 or 2 weeks after the election, "because it wasn'ttoo long [after]the election." SPECIALTY PAPER MILLS, INC.299nickel the next 60 days, and another nickel the next 90 days.Murphy told him thathe had not yet received his first nickel.Caratenuto agreed to take the matter upwith Plant Superintendent Marcalus.As a result, Murphy received a raise of 10cents onMarch 9, according to company records.His previous raise, the recordsshowed, had been granted 6 months earlier, when he had been moved from the posi-tion of third hand to that of backtender.Caratenuto denied that he had engagedMurphy in any discussion about the Union on this occasion, and categorically deniedthe other statements ascribed to him by Murphy.Making due allowance for any possible language difficulties, I was not favorablyimpressed with Murphy's testimony.17Apart from conflicting dates which he gavefor his conversation with Caratenuto, he was altogether vague, indefinite, and uncer-tain as to when he received his raise, whether it was for 5 or 10 cents, and, moreimportantly, whether the statements which he imputed to Caratenuto were made inthe same conversation as the one relating to the raise.As far as could be ascertainedfrom his testimony, it appears that he claimed that Caratenuto made the statementsin the conversation about the raise.That would place the date, based on the dateof his lastraise, asMarch 1964, rather than December 1963.18 In either case, theconversation occurred after the Union had lost the election.This poses the questionas to why if, as seems more probable, the conversation took place in March 1964,3months after the Union had lost the election, Caratenuto should have been threaten-ingMurphy with reprisals if the Unioncame in.Even assuming, as seems mostunlikely (having in mind that Murphy testified at one point that the conversationoccurred about 2 months after the election), that the conversation actually occurredabout a week after the election, and that somehow this may have had something todo with the objections to the election, no explanation was offered as to why Murphyhad been singled out from among all the employees as the person to whom the threatshould be conveyed.More significantly, Murphy testified that he never mentioned his conversation withCaratenuto to anyoneuntilseveral days before the hearing, when he was interviewedfor the first time by counsel for the General Counsel in the presence of De La Ruzand the union representative.19Murphy's testimony taken in its entirety suggests an ill-conceived attempt to con-trive corroboration for De La Luz' similar testimony imputing to Caratenuto theremark that Respondent wouldeliminateunion adherents "one byone." 20I am17Despite his surname, the witness spoke with what appeared to be a strong Spanishaccent and may have encountered some difficulty in comprehendingquestions.However,I am satisfied that this difficulty did not account for discrepancies or inconsistenciesin his testimony.18Itmay bemere coincidencethat the date of the conversation to which Murphytestified initially was about a week after the election held on December 10The dateof the filing of the charge in this proceeding and the Union's objections to the electionisDecember 16.19Murphy testified that De La Luz had notified him to appear for this interview.2O The following excerpt from Murphy's cross-examination furnishes some indicationof the basis for my conclusionsregarding his testimony:Q.What precisely did Mr. Caratenuto say to you about the union, if anything?A. He don't say about the-I don't remember much what he said.Q.Well, you try to remember.You talked to Mr. Caratenuto and he asked youif you were going to stay on, and how you liked your job, right"A. Yeah.Q. And then he gave youa raise, right?A. Yeah.Q. Did he say anything at all abouta union duringhis conversation?A. No, I don't remember.Q. You don't remember him saying anything about the union at this time? Answerthe question, would you please?A.Well, I don't remember.Q. You don't remember him ever saying anything aboutthe union?Answer please.A. No.Q. Isn't it a fact that he never did say anything about the union?A.Well, I don't remember, sir.Later,on redirect examination,after first testifyingin responsetoa direct ques-tion of the General Counsel that he didnothave aconversation with Caratenuto regard-ing the Union after the election, in response to a series of leading and suggestive ques-tions, the witness again reversed himself and testified as he had initially on directexaminationto the alleged threat by Caratenuto. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to place any credence or reliance on Murphy's testimony, and find that Cara-tenuto did not make the statements attributed to him on the occasion in question.Upon the basis of the foregoing findings of fact, and upon the entire record, I con-clude and find that the allegations of the complaint, that Respondent has interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed by Sec-tion 7, thereby violating Section 8(a)(1) of the Act, have not been sustained by apreponderance of the credible, reliable, and probative evidence.CONCLUSIONS OF LAW1.Respondent, Specialty Paper Mills, Inc., is, and at all times mentioned hereinhas been,engaged in commerce with the meaning of Section 2(6) and (7) of the Act.2.United Papermakers and Paperworkers, AFL-CIO, C.L.C., is a labor organiza-tionwithin themeaningof Section 2(5) of the Act.3.Respondent has not engaged in unfair labor practices within themeaning ofSection 8 (a) (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entirerecord in the case, it is recommended that the complaint be dismissed inits entirety.Champion Pneumatic Machinery Co.andLocalNo. 11,BuildingService Employees'International Union,AFL-CIO.Case No.13-CA-6572.April 30,1965DECISION AND ORDEROn December 23,1964, Trial Examiner Frederick U. Reel issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the General Counselfiled exceptions to the Decision, with a supporting brief. The Respond-ent filed an answering brief, and cross-exceptions with a supportingbrief.The Trial Examiner forwarded, for the Board's consideration,.Respondent's objections to the General Counsel's posthearing motionto amend the complaint, which he had received from the Respondentshortly after his Decision had issued.Pursuant to the provisions of the National Labor Relations Act, asamended, the National Labor Relation Board has delegated its powersin connection with this case to a three member panel [ChairmanMcCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, objections, briefs, and the entire152 NLRB No. 29.